Citation Nr: 0321291	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  92-17 889A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for chronic low back pain with degenerative changes of the 
lumbar spine. 

2.  Entitlement to an initial rating higher than 10 percent 
for left knee retropatellar pain syndrome.

3.  Entitlement to an initial rating higher than 10 percent 
for right knee retropatellar pain syndrome.

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for heart conditions.  

6.  Entitlement to service connection for a shoulder 
disability.  

7.  Entitlement to service connection for a left foot 
disorder.  

8.  Entitlement to service connection for tuberculosis (TB).  

9.  Entitlement to service connection for right eye and 
vision problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1980 to August 1991.  He received 2 parachute badges.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1991 rating decision of the Seattle VARO.  
The veteran subsequently relocated to Korea, and his claims 
file was transferred to the Washington, D.C., VARO for 
processing.  

The veteran also has submitted new claims for total 
disability due to individual unemployability (TDIU), mostly 
because of his left knee impairment, and for service 
connection for a neck disorder.  These claims are referred to 
the RO, as they are not currently before the Board.  
38 C.F.R. § 20.200 (2002).

The Board will decide the claims for higher initial ratings 
for the low back and right knee disorders.  Whereas, 
unfortunately, the Board must REMAND the remaining claims 
requesting a higher initial rating for the left knee disorder 
and service connection for sinusitis, a heart disorder, 
disabilities of the shoulder, left foot, and right eye-
including vision problems, as well as TB.  




FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the veteran 
experiences chronic pain in his low back due to degenerative 
changes in his lumbar spine, causing severe limitation of 
motion.

2.  The veteran also has moderate overall impairment in his 
right knee due to chronic pain attributable to his 
retropatellar syndrome and a moderate strain of his 
anterior cruciate ligament.

CONCLUSIONS OF LAW

1.  The criteria are met for an initial 40 percent rating for 
the chronic low back pain with degenerative changes of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2002).

2.  The criteria also are met for an initial 20 percent 
rating for the right knee retropatellar pain syndrome.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicability of the Veterans Claims Assistance Act of 
2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  Ultimately, VA notified the veteran both of 
the necessary information and of which evidence he was to 
submit, and which evidence VA would attempt to obtain on his 
behalf.  The RO did this in notice letters dated November 
1999, February 2001, and October 2002.  

The evidence also shows the veteran was notified of the RO's 
rating decision and received a statement of the case (SOC) 
and supplemental SOC (SSOC) during the course of his appeal.  
When considered together, along with the respective notice 
letters mentioned above, it is clear he has been duly 
apprised of the specific type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed.Cir. 1998).  Here, though, there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case.  Hence, the Board finds that any such 
failure is inconsequential.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate him claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating him claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d (Fed. Cir. 2003) (holding notice provision contained 
in 38 C.F.R. § 19.9(a)(2) invalid, as it operates with 
38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. § 7104(a), 
and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.  Aside from that, VA recently decided to 
return the development processing function to the RO, under 
the guidance and direction of the Veterans Benefits 
Administration (VBA).

The RO obtained the veteran's service medical records (SMRs) 
and, to the extent possible, his post-service medical 
records.  His reserve records also were obtained.  He also 
was provided a VA examination to obtain a medical opinion 
concerning the severity of his disabilities-albeit at great 
delay, personal expense, and inconvenience.  38 U.S.C.A. 
§ 5103A(d).  For that, the Board sincerely apologizes on 
behalf of VA.  

In conclusion, further delay, development and further 
expending of VA's resources is not warranted in the case of 
the low back and right knee claims, since the veteran has 
been given ample notice of the need to submit supporting 
evidence or argument.  He also will not be prejudiced by the 
Board's decision because VA already has fulfilled its 
preliminary duties and responsibilities.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Claims for Higher Initial Ratings

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And where, as here, the veteran 
has appealed the initial ratings assigned just after 
establishing his entitlement to service connection for the 
specific conditions at issue, VA must consider his claims in 
this context.  This involves determining the propriety of the 
initial ratings, which includes considering whether he is 
entitled to "staged" ratings to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at other times during the course of his 
current appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Low Back

The veteran's SMRs primarily show diagnoses of mechanical 
back pain and back strain.  It also was observed on objective 
physical examination that he experienced muscle spasm.  And 
an X-ray, dated in September 1990, revealed degenerative disk 
disease (DDD) and associated degenerative bony changes at L5-
S1.  

A private orthopedic record, dated in October 1990 and 
included in the SMRs, contains X-ray findings of lipping of 
S1 with some narrowing at L5-S1.  That record also shows the 
veteran's examining physician advised against him loading, 
running, or jumping, and that he should change his military 
occupational specialty (MOS) since continuing as a parachuter 
would continue to aggravate his problems and even make them 
worse.  He reportedly called back approximately 2 months 
later to advise that, when he attempted to change his MOS, 
the Army decided to put him in Administration instead, as 
apparently the "orthopod" who saw him opined that there was 
nothing wrong with his back at that time.  

Physical therapy records dated in December 1990 and May 1991 
indicate the veteran was assessed with mechanical back pain, 
with no evidence of radiculopathy.  His discharge 
examination, dated in July 1991, shows that, although he did 
not have any acute injuries, he reported an 8-year history of 
recurrent low back pain.  An orthopedic consult of the same 
date reveals that he was a parachute jumper and runner.  
Other records from service show that he also participated in 
loaded running or "rucksack running," carrying a rucksack 
of approximately 45 pounds.  He claims that, as a member of a 
Special Forces unit, he frequently had to participate in 
loading running prior to 1985 or 1986.  His service records 
confirm both that he had Special Forces training, and that he 
was a Special Forces NCO.  

The medical records since service confirm the veteran has 
continued to experience persistent pain in his low back.  In 
July 1996, he underwent his first VA compensation and pension 
(C&P) examination-which, unfortunately, is largely 
inadequate for rating purposes.  See 38 C.F.R. §§ 4.2, 4.70.  
But the Board has the benefit of additional evidence obtained 
during another, more recent, C&P examination in July 2002 for 
determining the severity of the disabilities at issue.  

During the July 2002 VA C&P examination, the status of the 
veteran's low back reportedly was not as bad as it was in 
1991, when he was in the military.  But regardless, there 
still was constant pain, even though sometimes only mild, 
and he also complained of weakness and frequent sciatica 
extending into his posterior thighs, as well as frequent 
muscle twitching, calf cramping, and intermittent numbness.  
He also said he frequently was unable to straighten his back, 
and the VA examiner noted loss of lumbar lordosis.  Plus, 
when the veteran's low back symptoms flared up every other 
day, it was difficult for him to even leave his house, sit, 
bend, wash his face, stand or even sleep.  The report of an 
x-ray examination he brought with him showed L5-S1 
degenerative disk disease (DDD) with lipping and sclerotic 
changes.  Objectively, he had a normal gait.  There was 
moderate bilateral paraspinous muscle spasm and mild constant 
pain not aggravated by movement.  There were no signs of 
numbness, weakness, or atrophy.  As for range of motion in 
his low back, his flexion was only to 40 degrees; extension 
was completely nonexistent (i.e., 0 degrees); left lateral 
flexion was to 15 degrees; right lateral flexion was to 10 
degrees; and bilateral rotation was to 35 degrees.  
A straight leg raising test caused pain at 45 degrees, 
bilaterally, in the posterior region of his thighs, but there 
was no numbness.  

According to 38 C.F.R. § 4.71a, Codes 5003-5010, degenerative 
joint disease (i.e., DJD/arthritis), if substantiated by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Here, the specific joint involved is in the lumbar 
spine.  

The extent of limitation of motion in the lumbar spine, in 
turn, is determined by the criteria of Diagnostic Code 5292.  
If the limitation of motion is only slight, then a 10 percent 
rating is warranted.  A 20 percent rating requires moderate 
limitation of motion, and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Also, when determining the severity of a musculoskeletal 
disability such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of his pain or painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms may "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Considering these criteria, and resolving all reasonable 
doubt in the veteran's favor, he is entitled to a higher 
initial rating of 40 percent because he has "severe" 
limitation of motion in his low back.  Although his rotation 
is not as impaired, his forward flexion, extension, and 
lateral flexion all are severely impaired or very nearly so.  
This is especially true when considering the additional 
residual effects of his chronic pain, muscle spasm, etc., 
particularly during prolonged use or even minimally strenuous 
physical activity.

The veteran, however, does not have residuals of a vertebra 
fracture, so he cannot receive a rating higher than 40 
percent under DC 5285.  He also does not have complete bony 
fixation (i.e., ankylosis) of his lumbar spine-either 
favorable or unfavorable, so he cannot receive a rating 
higher than 40 percent under DCs 5286 and 5289 either.  See, 
e.g., Lewis v. Derwinski, 3 Vet. App. 259 (1992).  He does, 
nonetheless, have degenerative disc disease (DDD).  So DC 
5293, for intervertebral disc syndrome (IVDS), also must be 
considered.  See Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); Butts v. Brown, 5 Vet. App. 532 (1993).  Regrettably, 
though, there simply is insufficient evidence currently of 
record to determine whether he has greater impairment due to 
his disc disease than 40 percent.

Note also that, on September 23, 2002, during the pendency of 
this appeal, VA revised the regulations for rating IVDS.  See 
67 Fed. Reg. 54, 345 (August 22, 2002), effective September 
23, 2002.  And because of this, VA must determine whether the 
old or new version of the regulation is most favorable to the 
veteran's case and apply that version.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

In the REMAND following the ORDER, the Board will direct the 
RO to have the veteran reexamined to obtain more information 
concerning the severity of his DDD, particularly insofar as 
whether he satisfies the requirements for a rating higher 
than 40 percent under either the former or revised version of 
DC 5293.  38 U.S.C.A. § 5103A(d).  But until this additional 
development is completed, the Board cannot determine whether 
he is entitled to a "staged" rating for his low back 
disability.  See Fenderson, 12 Vet. App. at 125-126 (1999).  
He is, however, entitled to the immediate grant of 40 
percent, and this obviously will not prejudice him since he 
receives at least part of the benefit he is requesting and 
possibly can receive even more upon completion of the 
additional development in the REMAND.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

B.  Right Knee

The veteran's SMRs show that he complained of bilateral knee 
pain, and the assessments included medial collateral strain 
of the right knee, retropatellar pain syndrome of both knees, 
bilateral patellofemoral pain syndrome, and sharp knee pain, 
secondary to pronation of his feet on running.  A December 
1990 bilateral knee radiograph report, revealed multiple bony 
islands lying within the distal femur, but also that the 
examiner determined that there was no evidence of joint space 
abnormalities, and that the study was negative.  

The veteran's discharge examination, dated July 1991, shows 
that although he did not have any acute injuries to his 
knees, he reported an 8 year history of bilateral knee pain.  
The report of medical history complied by the veteran 
at that time also shows that he reported a history of a 
"trick" or locked knee.  An orthopedic consult of the same 
date reveals that he was a parachute jumper and runner.  
Other records show that the veteran also participated in 
loaded running or "Rucksack running," carrying a rucksack 
of approximately 45 pounds.  The veteran claims that as a 
member of a Special Forces unit, he frequently had to 
participate in loading running prior to 1985 or 1986.  A 
private orthopedic record also notes that although the 
veteran attempted to change his MOS in 1984, due to his 
knees, he was later told in service that his knees were 
"OK," and he either remained, or was again a parachute 
jumper during the Persian Gulf War.    

Subsequent to service, the evidence includes private medical 
records, and VA compensation and pension examinations.  
Again, however, the Board finds the September 1996 VA 
examination report largely inadequate for rating purposes.  
38 C.F.R. § 4.70.  

An August 1998 radiograph report shows that the veteran had 
spurring along the superior aspect of the right patella, with 
small right joint effusion.  

The veteran was finally afforded a VA C&P examination in July 
2002.  When seen, he complained of experiencing sharp 
stabbing intermittent pains at random times.  He also said 
that his knees buckle about twice a month; there was no 
swelling.  He further alleged that he is unemployable, 
primarily because he can no longer squat due to his left knee 
locking up (bear in mind the right knee is the condition 
currently at issue, and the Board already referred his claim 
for a TDIU to the RO in the INTRODUCTION).  Objectively, he 
had range of motion in his knees from 0 to 135 degrees 
(extension to flexion).  There was no instability; his medial 
and collateral ligaments were stable, but he had a bilateral 
positive Lachman's sign.  There also was no effusion, and his 
McMurray's sign was negative.  His strength was normal, as 
well, and there was only mild bilateral patellofemoral 
crepitus.  He complained of constant mild pain that was 
unchanged during the course of the examination.  There was no 
fatigability.  The diagnosis was bilateral moderate knee 
strain with definite moderate strain of the anterior cruciate 
ligaments (ACL), bilaterally.  Additional left knee studies 
were recommended, but none concerning the right knee.  

The extent of lateral instability and recurrent subluxation 
of the knees is determined by the criteria of 38 C.F.R. 
§ 4.71a, DC 5257.  If the overall impairment in the knee is 
only slight due to these and other symptoms, then a 10 
percent rating is warranted.  If, however, the overall 
impairment is moderate, then a 20 percent rating must be 
assigned and, if severe, a 30 percent rating.  Id.

Because the results of the July 2002 VA C&P evaluation 
confirm the veteran has a "moderate" knee strain with a 
definite "moderate" strain of his ACL, which is tantamount 
to "moderate" overall impairment in his right knee, he is 
entitled to a higher initial rating of 20 percent under DC 
5257.  This is true even though most of the other objective 
clinical findings from that examination indicate he does not 
have any instability in this particular knee, per se.

The absence of instability under Code 5257, however, in 
addition to arthritis under Code 5003, precludes him from 
receiving additional compensation by way of separate ratings 
for the two.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  
He also does not have ankylosis, so he cannot receive 
additional compensation, above the 20-percent level, under DC 
5256.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
fact, despite his disability, he still has nearly normal 
range of motion in his right knee.  When measured during his 
July 2002 VA examination, he could move this knee from 0 
degrees of extension to 135 degrees of flexion.  VA considers 
"normal" range of motion in the knee to be from 0 to 140 
degrees (extension to flexion).  38 C.F.R. § 4.71, Plate II.  
So as is readily apparent, his range of motion is virtually 
unaffected by his disability.  Clearly then, he also cannot 
receive a rating higher than 20 percent under Code 5260 for 
limitation of flexion or Code 5261 for limitation of 
extension.  As well, he does not have impairment of his right 
tibia or fibula that might otherwise warrant additional 
compensation under DC 5262.

There was mention at the conclusion of the July 2002 VA 
examination of a possible "loose body," but that was in 
reference to the veteran's left knee-not his right one.  
Consequently, he cannot receive additional compensation for 
dislocated semilunar cartilage under DC 5258 or for the 
removal of the same under DC 5259.

Additionally, there is no indication of additional functional 
impairment-above and beyond that objectively shown-due to 
limited or excess movement, weakness, premature/excess 
fatigability, or incoordination.  See DeLuca, 8 Vet. App. at 
204-7, citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  So a 20 percent 
rating best approximates his level of disability.  Since this 
is the most he has been disabled at any time since filing his 
claim, he is not entitled to a "staged" rating under 
Fenderson.

C.  Additional Considerations

The above ratings, both for the low back and right knee, are 
based on the regular schedular criteria.  Although the 
veteran has alleged that he is unable to work due to his 
inability to squat with his left knee, this is not the 
condition being adjudicated.  And there is no objective 
indication that his right knee or lumbar spine disability has 
caused marked interference with his employment (i.e., beyond 
that contemplated in the new ratings assigned), or that they 
have necessitated frequent periods of hospitalization or 
otherwise rendered impractical the application of the regular 
schedular standards.  To the contrary, most of his treatment 
has been on an outpatient basis-as opposed to as an 
inpatient while hospitalized, so he is not entitled to have 
his case referred to the Director of C&P Service for 
consideration of an increased rate of compensation on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A higher initial rating of 40 percent is granted for the 
chronic low back pain with degenerative changes of the lumbar 
spine, subject to the laws and regulations governing the 
payment of VA compensation.

A higher initial rating of 20 percent is granted for the 
right knee retropatellar pain syndrome, also subject to the 
laws and regulations governing the payment of 
VA compensation.


REMAND

Because the veteran's left knee appears to have additional 
symptomatology in comparison to his right knee, and because 
the July 2002 VA examiner stated that a magnetic resonance 
imaging (MRI) should be conducted to either confirm or 
rule out a possible "loose body" in the left knee, this 
needs to be done before further consideration of his claim 
for a higher initial rating for his left knee disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

Also, as mentioned earlier, an additional medical opinion is 
needed to determine whether the veteran has sufficient DDD in 
his low back to warrant a rating higher than 40 percent under 
either the old or new provisions of Code 5293, for IVDS.  
38 U.S.C.A. § 5103A(d).

First, though, before scheduling the veteran for additional 
VA examinations, the RO must determine his correct address 
since he currently resides overseas.  To date, there has been 
much confusion over where exactly he lives, whether letters 
notifying him of his past examinations were actually sent to 
his correct address, and even whether they were sent in a 
timely manner.  All of this has caused a significant delay in 
deciding his appeal.

The veteran apparently travels to Seattle, Washington, 
approximately once per year, and this was where he was 
examined in July 2002.  However, because he lives outside the 
United States, his claims are now being processed by the VARO 
in Washington, D.C.  So this needs to be considered whenever 
his future examinations are scheduled.

The veteran also has alleged that he is unable to work 
because of his left knee disability.  So the RO must not only 
consider his claim for a TDIU (which was referred in the 
INTRODUCTION) but also should consider the possible 
applicability of 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).

Also, it appears the veteran initiated a timely appeal of the 
denial of service connection for sinusitis, heart conditions, 
a shoulder condition, a left foot condition, TB, and right 
eye and vision problems.  He has not, however, received an 
SOC concerning these claims.  So they must be remanded (as 
opposed to referred) to the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, these claims are REMANDED to the RO for the 
following:  

1.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the severity 
of his left knee disability.  Also 
request that the designated VA examiner 
indicate whether the left knee disability 
renders the veteran unemployable, 
considering his level of education, work 
experience, etc.  Indicate his range of 
motion in his left knee (in degrees, with 
normal range of motion specified), and 
state whether he has additional 
functional limitation due to pain/painful 
motion, weakness/instability, 
incoordination, weakness/premature 
fatigability, including during times when 
his symptoms are most prevalent ("flare 
ups") or when his knee is repeatedly 
used over time ("prolonged use").  
Indicate, as well, whether he has a 
"loose body," as was suggested after 
his most recent VA C&P examination in 
July 2002 recommending an MRI to either 
confirm or rule this out.  To facilitate 
making these determinations, ensure the 
examiner has access to the complete 
claims file when conducting the C&P 
evaluation.  The rationale for the 
opinion should be discussed.  If the 
examiner simply is unable to respond to a 
question posed, please so state and 
explain why this is not possible.



2.  Also schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the severity 
of his low back disability-particularly 
insofar as whether he satisfies the 
criteria for a rating higher than 40 
percent under either the old or new 
version of 38 C.F.R. § 4.71a, DC 5293 
(for IVDS).  To facilitate making this 
determination, ensure the examiner has 
access to both the former and revised 
version of DC 5293, as well as the 
complete claims file.  The rationale for 
the opinion should be discussed.  
If the examiner simply is unable to 
respond to a question posed, please so 
state and explain why this is not 
possible.

3.  Review of the reports of the 
examinations to ensure they contain 
sufficient information (responses, etc.) 
to properly rate the left knee and low 
back disabilities.  If not, take 
corrective action.  38 C.F.R. §§ 4.2, 
4.70; see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the claims for the left 
knee and low back disabilities in light 
of the additional evidence obtained.  
When readjudicating the claim for the 
left knee disability, consider whether it 
renders the veteran unemployable both in 
terms of his possible entitlement to a 
TDIU and, alternatively, consideration 
for an extra-schedular rating under 
3.321(b)(1).  And as for the claim 
concerning his low back, consider whether 
he is entitled to an initial rating 
higher than 40 percent under either the 
former or revised version of DC 5293.



5.  If the claims for higher ratings for 
the left knee and low back disabilities 
are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond.

6.  Also send the veteran an SOC 
concerning his claims for service 
connection for sinusitis, heart 
conditions, a shoulder condition, a left 
foot condition, TB, and right eye and 
vision problems.  He initiated a 
timely appeal of these claims by 
submitting an NOD in January 1992.  If, 
and only if, he thereafter 
"perfects" an appeal of these claims by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement) should they be returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


